DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 7/20/22, claims 1, 3-6 are currently pending in the application, with claims 3-6 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 10,174,270 B1) in view of Harashina et al. (US 2008/0200639 A1, of record) and Sonobe et al. (US 2007/0179231 A1, of record).
Kanda teaches a resin composition comprising 0.1 to 30 parts by mass of an inorganic filler, such as magnesium oxide (Ab., ref. claims 1, 3, 4, 9, 11, 12), 0.01 to 5.0 parts by mass of an alkylene glycol-based polymer having a primary or secondary amino group (Ab., col. 8, lines 9-40, ref. claims), and optionally, an antioxidant (col. lines 47-50), per 100 parts by mass of a polyacetal copolymer (Ab., col. 8, lines 1-40). Working Example 8 comprises magnesium oxide (KYOWAMAG MF 150) as the inorganic filler, and Irganox 1010 as an antioxidant (TABLE 2, col. 12, lines 12-13). It is noted that Irganox 1010 reads on claimed compound (B-1). It is further noted that disclosed Kyowamag MF 150 is disclosed in the instant specification as having a specific surface area of 135 m2/g and an average particle diameter of 0.9 m (page 21, [0061]).
Kanda is silent with regard to a composition comprising (1) polymer copolymer having a hemiformal end group of 0.2-0.8 mmol/kg, (2) polyethylene glycol, and (3) the specific magnesium oxide and antioxidant within claimed ranges.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), the secondary reference to Harashina teaches that polyacetal resins comprising hemiacetal terminal groups cause thermal instability and decompose during molding stage to generate formaldehyde which causes environmental problems, that stabilized resins, such as copolymers having oxymethylene units having decreased amount of terminal unstable hemiacetal groups, at preferably 0.8 mmol/kg or less, or more preferably, at 0.6 mmol/kg or less, have sufficiently decreased residual amount of terminal unstable groups, and molded articles thereof have no odor [0004, 0022-0023, 0102, 0114].
With regard to (2), the secondary reference to Sonobe teaches that a polyacetal resin composition comprising a polyalkylene glycol in an amount of 0.1 to 10 parts by weight, per 100 parts by weight of the polyacetal resin composition, is excellent in acid resistance and durable against sulfur oxides with maintaining the balance of mechanical properties such as rigidity and toughness, anti-creep life, and the like. Additionally, disclosed polyalkylene glycols include polyethylene glycol having a number average molecular weight of  from 10.000 to 45,000 [0041-0043, 0096-0097].
With regard to (3), Kanda teaches 0.1 to 30 parts by mass of an inorganic filler, such as magnesium oxide. Kanda also exemplifies a composition comprising magnesium oxide and Irganox 1010 (reads on (B-1). Although Kanda does not disclose a composition comprising an antioxidant within the claimed range, the secondary reference to Harashina teaches additives, such as an antioxidant, in an amount of 0.001 to 5 parts per 100 parts by wt. of stabilized polyacetal resin ([0107], ref. claim 31). Alternatively, it is the examiner's position that the amount of antioxidant in Kanda’s composition is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify Kanda’s composition to include 100 parts by wt. stabilized polyacetal copolymer having hemiacetal end groups at preferably 0.8 mmol/kg or less, 0.1 to 30 parts by mass of magnesium oxide as inorganic filler, specifically Kyowamag MF 150, an antioxidant in an amount sufficient to provide the desired level of stabilization, or alternatively, in any amount within the disclosed range of 0.001 to 5 parts by wt., and 0.1 to 10 parts by weight of polyethylene glycol, based on the total wt. of the composition, including those comprising polyethylene glycol, magnesium oxide and antioxidant components within claimed ranges, in addition to the other essential components disclosed in Kanda.
Response to Arguments
In view of the amendment dated 7/20/22, the rejections as set forth in the office action dated 3/21/22 are withdrawn and new grounds of rejections are set forth herein above. Applicant’s arguments and the Affidavit dated 7/20/22 have been duly considered. Pertinent arguments concerning unexpected results as applicable to rejections herein above are addressed below.
As an initial matter, in discussing the criticality of magnesium oxide, Applicant’s response (dt. 7/20/22page 4) and the Affidavit (dt. 7/20/22, page 1), both clarify that Example 4 includes 6 parts by wt. of (C-2), i.e. magnesium oxide. However, page 5 of the response further states “Example 4 had an amount of magnesium oxide below the claimed range and provided an acid cleaner resistance of only 16 cycles”, which is confusing. Page 4 of the response clarifies that the amount of (C-2) is 6 parts in Example 4, which falls within the claimed range, while page 5 contradicts that Example 4 had an amount of magnesium oxide below the claimed range. Applicants are requested to provide clarification.
Furthermore, the Affidavit dated 4/22/21 alludes to Example 18 (page 2, last paragraph). Example 18 in Table 1 (page 3) recites polyalkylene glycol (D-1) in an amount of 2 parts. The Affidavit dated 7/20/22 refers to omitted data of Example 18, and provides data for Example 18 and an additional Example 19 (page 1). However, Examples 18 and 19 in Table 1 of the Affidavit (dt. 7/20/22, page 2) include polyalkylene glycol D-2 and D-3, respectively. Firstly, it is not clear what D-2 and D-3 correspond to, and secondly, there is a discrepancy in the polyalkylene glycol component of Example 18 in the two Affdavits, whether it includes D-1 or D-2. Applicants are requested to provide clarification.
Applicant’s Arguments:  
Examples 3, 7, 8, 18 and 19 reported in this Declaration each are within the scope of the presently claimed invention have the recited amount of magnesium oxide of 5.0 parts by mass or more and 25 parts by mass or less, in which the magnesium oxide has a BET specific surface area of magnesium oxide ranges from 100 to 135 m’/g, and an average particle diameter of magnesium oxide is 1.0 um or less, as also recited in the presently pending claims. It can be seen in Table 1, that Examples 3, 7, 18 and 19 achieve an acid cleaner resistance (ACR) of 24, 31, 40, 25 and 35 cycles. As noted in Paragraph [0068] of the specification, results of 20 or more are considered to be of the highest resistance to acid cleaner. In addition, Examples 3, 7, 18 and 19 achieved tensile fracture nominal strain of 20%, 15%, 18% and 19%. As noted in Paragraph [0071] of the specification, results of 10% or more are considered the best category of results. Thus, all of the Examples within the scope of the presently claimed invention provide the highest category of results in both acid cleaner resistance and tensile fracture nominal strain.
In contrast to the foregoing excellent results, the other examples, all of which are outside the scope of the presently claimed invention, were unable to provide the same level of excellent results in both acid cleaner resistance and tensile fracture nominal strain. In particular, Examples 1, 2 and 10-17 had an amount of magnesium oxide below the claimed range. Of these, only Example 11 provided a high level of acid cleaner resistance. However, Example 11 has an amount of polyakylene glycol above the claimed range, and provided a fracture to nominal strain much lower than the examples of the presently claimed invention. Example 4 had an amount of
magnesium oxide below the claimed range and provided an acid cleaner resistance of only 16 cycles. As noted in Paragraph [0061], Examples 5 and 9 made use of magnesium oxide having a BET specific surface area of 30, which is below the claimed range, and achieved low level of tensile fracture nominal strain, while Example 6 had a BET specific surface area of 155, which is above the claimed range, and achieved a lower level of acid cleaner resistance than the examples within the scope of the claims.
Thus, the examples meeting all the limitations of the claim achieved unexpectedly superior results in both acid cleaner resistance and tensile fracture nominal strain, while the other examples were unable to achieve such results in both characteristics. These unexpected results establish the criticality of the claimed ranges. In view of this criticality, any prima facie showing of obviousness would be effectively rebutted, and Applicant respectfully requests that the rejection under 35 U.S.C. § 103 be withdrawn.

	Examiner’s Response:
	According to Applicants, Examples 3, 7, 8, 18 and 19 in Table of the Affidavit dated 7/20/22 include magnesium oxide having claimed particle size and specific surface area within the claimed range, are within the scope of claimed invention, Examples 3, 7, 8, 18 and 19  achieve an ACR of 20 or more, and Examples 3, 7, 18 and 19  provide for the highest category of results in both acid cleaner resistance and tensile fracture nominal strain. In response, if only ACR data were considered, Example 11 comprising magnesium oxide outside of the claimed range has an ACR of 20 or more. If both acid cleaner resistance and tensile fracture nominal strain are required to be of the highest quality, then only Examples 3, 7, 18 and 19 meet the criteria. However, Examples 3, 7, 18 and 19 rely on specific compositions comprising 100 parts by wt. of polyacetal copolymer (A-2), magnesium oxide (C-2) having an average particle diameter of 0.9 micrometer and a specific surface area of 135 m2/g, in an amount of 6 to 25 parts by wt., polyethylene glycol (D-1) in an amount of 2 parts by wt., and hindered phenol (B-1) within the range of 1.2 to 1.5. It is not clear why such limited data from specific compositions of Examples 3, 7, 18 and 19 would be representative of claim 1 which recites broad ranges for hemiformal end group content, hindered phenol content, magnesium oxide content and claimed features thereof, and polyethylene glycol content. Clearly, the data on record is not reasonably commensurate in scope with claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762